Citation Nr: 0930763	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post heart attack and bypass surgery.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1952 until 
his retirement in May 1974.  Decorations and awards include a 
Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran was not diagnosed with or treated for 
hypertension or coronary artery disease during active 
military service and those conditions, which were not shown 
to be present until many years after service, are not related 
to service.

2.  There is no competent medical evidence showing these 
conditions were caused or aggravated by a service-connected 
disability, including diabetes mellitus type II.  


CONCLUSIONS OF LAW

1.  A hypertension disability was not incurred during active 
military service and is not secondary to a service-connected 
disability, nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  A coronary artery disease disability was not incurred 
during active military service and is not secondary to a 
service-connected disability, nor may it be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for hypertension and 
coronary artery disease, which he posits are secondary to his 
service-connected diabetes mellitus type II disability.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during active military service or is secondary to a 
service-connected disability.  38 C.F.R. § 3.303(d), 
3.310(a).  

Although not otherwise established as incurred in or 
aggravated by service, for veterans exposed during service to 
certain herbicide agents (including Agent Orange), service 
connection may be granted for one of the diseases listed at 
38 C.F.R. § 3.309(e), including chloracne or other acneform 
disease consistent with chloracne.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307, 3.309.  Moreover, some chronic 
diseases, including cardiovascular-renal disease to include 
hypertension, may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Post-service medical records show treatment for hypertension 
and coronary artery disease; however, there is no record in 
service treatment records (STRs) of any complaints, 
diagnosis, or treatment for either condition at any time 
during the Veteran's lengthy military career.   VA 
regulations provide that the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).  The Veteran did not 
have any blood pressure readings in service that met these 
criteria.  
Upon separation examination, his blood pressue was 120/70.  

A VA treatment record dated many years after service in April 
1980 contains the comments: "b/p dystolic borderline 
evaluation; other vital signs within normal range."  Current 
VA treatment records include diagnoses of hypertension.  
However, the record contains no evidence of any diagnosis of 
or treatment for hypertension or a heart disorder until many 
years after service.  This significant lapse in time between 
active military service and the onset of hypertension or 
coronary artery disease is highly probative evidence against 
service connection on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim).  Moreover, there is no medical 
evidence of record which suggests a direct link to active 
military service.  Indeed, medical opinion evidence, 
described below, flatly refutes such a proposition.

In June 2009 the Veteran was accorded a compensation and 
pension (C&P) examination.  The examiner noted that the 
claims file was reviewed.  Testing done pursuant to the 
examination, including an echocardiogram, a hypertensive 
cardiovascular examination, and a hypertensive pulmonary 
examination, confirm that the Veteran suffers from 
hypertension (which the examiner noted began in the 1980's) 
and has a heart condition, which the Veteran reported began 
in 1987.  Diagnoses were "multi-vessel coronary artery 
disease[,] SPOP 3 Vessel CABG [, and] SPOP PTCA of LAD" and 
"hypertension, essential."  The examiner then averred that 
neither disorder was incurred during active military service 
or was secondary to a service-connected disability, including 
the Veteran's service-connected diabetes mellitus disability.  
He specifically stated as follows:

There is no evidence that the [V]eteran 
has elevated BP's while on active 
military duty.  The [V]eteran's 
Hypertension began 13 years after his 
discharge from the military.  The 
[V]eterans Hypertension has no 
relationship in time to the [V]eterans 
SC Diabetes Mellitus.  The [V]eterans 
Hypertension began 20 years before the 
onset of the [V]eterans SC Diabetes 
Mellitus.  There is no evidence that 
the onset of Diabetes Mellitus has 
aggravated the [V]eterans Hypertension.  
His control of his HTN has always been 
intermittent and marginal and this has 
not changed since the onset of his 
Diabetes Mellitus.  [sic].
. . .
There is no documentation of any heart 
condition during active military 
service.  The [V]eteran heart condtion 
has no relationship in time with his 
Diabetes Mellitus.  The [V]eterans 
heart condition began in 1987.  The 
[V]eteran's Diabetes Mellitus was 
diagnosed in 17 years later in 2004.  
The Veteran has other NSC major risk 
factors for the development of CAD that 
existed at the time or before the onset 
of his heart condition.  These include 
tobacco use, hyperlipidemia, 
Hypertension, male gender.  These 
conditions are more likely to 
contribute to the CAD that manifested 
itself in 1987 and 2000.  [sic].
. . .
There is no documentation that the 
[V]eteran's hypertension or BP control 
has been aggravated by any SC 
disability.  I have reviewed the 
[V]eterans BP readings and there is no 
change in its severity or control after 
the onset of Diabetes Mellitus.  The 
diabetes has made no difference in his 
BP levels.  [sic].
. . . 
There is no evidence in the [V]eterans 
history or his clinical findings that 
the [V]eterans CAD has worsened since 
the onset of Diabetes Mellitus in 2004.  
The majority of the [V]eterans CAD 
symptoms occurred between 1987 and 
2000.  Since 2000 he has had no 
significant cardiac symptoms or cardiac 
history.  He has no new cardiac 
symptoms or episodes since 2004.  His 
symptoms are stable and he has a good 
function capacity.  METS level and his 
left ventricular function is well 
preserved.  He has had to have no new 
cardiac medications added since the 
onset of his Diabetes Mellitus.  He has 
had no hospitalizations since the onset 
of Diabetes Mellitus.  [sic].

The Board finds this evidence, which was based on personal 
examination of the Veteran; diagnostic testing; and review of 
the claims file; and which included detailed rationales for 
each of the examiner's opinions, to be highly probative 
evidence against the Veteran's claim.  See Owens v. Brown, 7 
Vet. App. 429 (1995) (it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).  

In short, there is no evidence of any complaints, diagnosis, 
or treatment for hypertension or coronary artery disease 
during service or within the year thereafter, and there is no 
post-service medical evidence which suggests that these 
disorders were incurred during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  As the probative evidence of record is against the 
Veteran's claims, service connection on a direct and 
presumptive basis for hypertension and service connection for 
coronary artery disease must be denied.  38 C.F.R. §§ 3.102, 
3.303, 3.307(a), 3.309(a).  

Moreover, the record contains highly probative medical 
opinion evidence which instructs that neither hypertension 
nor coronary artery disease was caused or is aggravated by 
his service-connected diabetes mellitus disability (or any 
other service-connected disability), and the record contains 
no medical evidence to the contrary.  Espiritu, 2 Vet. App. 
492.  Consequently, the Board finds that the weight of the 
probative evidence is clearly against the Veteran's 
supposition of a link between his hypertension and coronary 
artery disorders and his service-connected diabetes mellitus 
type II disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). (When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.).  As the weight of the probative evidence is against 
the Veteran's claims, service connection for hypertension and 
coronary artery disease, including as secondary to a service-
connected disability, must be denied.  38 C.F.R. §§ 3.102, 
3.303, 3.310.  In addition, neither hypertension nor coronary 
artery disease is among the conditions listed in the 
regulations pertaining to diseases associated with exposure 
to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  
Accordingly, service connection on a presumptive basis as 
secondary to Agent Orange exposure is likewise not warranted.  
38 C.F.R. § 3.307(e), 3.309(e).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in July 2005 the Veteran was apprised of 
the information and evidence necessary to establish his 
claims for service connection (including as secondary to 
Agent Orange exposure).  In a letter dated in September 2006 
he was apprised of the information and evidence necessary to 
establish his claims as secondary to a service-connected 
disability, including his service-connected diabetes mellitus 
disability.  In each letter he was apprised of the evidence 
that VA would seek to provide and of the information and 
evidence that he was expected to provide.  While the 
September 2006 notice was provided after the rating decision, 
there is no prejudice as the Veteran was given the chance to 
respond; the claim was readjudicated; and a Supplemental 
Statement of the Case was issued in July 2009.  The Board 
further notes that while he was not provided with notice of 
how VA determines disability ratings and effective dates, 
since service connection is being denied, no disability 
rating or effective date will be assigned, so there is no 
possibility of any prejudice to the Veteran.  

Regarding the duty to assist, STRs, and VA treatment records 
have been obtained and made a part of the record.  The 
Veteran has also been accorded a C&P examination; the report 
of which is of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available, that the Veteran has identified and/or provided 
the necessary authorization forms for, that has not been 
associated with the claims file.  The Board is thus satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


